Exhibit 10.10

 

impact

IR



responsible Investor relations

 

 

CORPORATE COMMUNICATION CONSULTING AGREEMENT



 



 

This Consulting Agreement (the "Agreement"), effective as of June 10th, 2020 is
entered into by and between, Kisses from Italy Inc., a Florida Corporation, with
principal offices at 80 SW 8th Street, Suite 2000, Miami, FL 33130, (herein
referred to as the "Company") and Impact IR Inc., a Nevada Corporation with
principal address at 54 West 40th Street, New York, NY 10018 (herein referred to
as the "Consultant"). Company and Consultant may also be referred to each herein
as a "Party," or collectively as the "Parties."

 

WHEREAS, the Company seeks to engage the services of Consultant to assist the
Company in its efforts to gain greater recognition and awareness among investors
in the public capital markets and the Consultant will seek to assist the Company
in its efforts to better develop investor recognition and awareness in the
public capital markets.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

1)Commencement and Term of Consulting Services from Consultant. The Company
hereby agrees to retain the Consultant to act in a consulting capacity to the
Company, and Consultant hereby agrees to provide certain consulting services to
the Company as described in Section 2 of this Agreement for a period of twelve
(12) months from the date at which a copy of this Agreement is executed and
delivered to Consultant with the Fees (defined in Section 3 of this Agreement)
(the "Term").

 

2)Duties of Consultant. Consultant agrees that it shall provide the following
specified consulting services on a best efforts basis:

 

a)Assist the Company in packaging its investment story, by analyzing strengths
and weaknesses, as well as providing general strategy for its corporate
communications. b)Review the Company's marketing materials and provide comments
in order to make them effective for distribution to existing and potential
investors. c)Present the Company's investment story to Consultant's network of
market participants, including analysts, brokers, portfolio managers, and
investors that will receive news releases, notification of conference calls and
mailings of or emails containing Company's relevant corporate updates; d)Through
the term of the Contract, communicate with the Consultant's network relevant
information about the ongoing development of the Company's activities. e)At the
Company's request, review business plans, corporate strategies and proposed
financing transactions for the purpose of advising the Company of the public
relations implications thereof.

1)       At the Company's request, edit press releases on behalf of the Company.

 

  3) Consulting Fees. In consideration for the consulting services rendered to
the Company as described in Section 2 of this Agreement, the Company hereby
agrees to pay Consultant the following consulting fees (the "Fees"):

 

Equity Fee. A service fee equal to Two Million and Four Hundred Thousand
(2,400,000) shares of the Company's restricted common stock issued at the time
of the execution of this agreement.

 

 

 

Consulting Agreement I Impact IR Inc. 154 West 40th Street, New York, NY 10018

 

 



 1 

 

 

 

Holding Period: All equity compensation received pursuant to this agreement
shall be held for a minimum of twelve (12) months from the date of the signing
of this agreement.

 

The stock certificate(s) and or warrants should be in the name "Impact IR Inc."
and issued within 5 working days of agreement. Each Certificate shall bear a
restricted securities legend in accordance with the Securities Act of 1933.

 

The Shares issued upon execution constitute a commencement incentive and
consideration now earned, due and owing to Consultant for entering into this
Agreement and allocating its resources to Company's account for the Initial
Term. Company acknowledges that Consultant must forego other opportunities to
enter into this Agreement. As such, the Shares are irrevocably earned as of the
Effective Date, and any calculation of the statutory holding period for removal
of restrictive legend under Rule 144 promulgated under the Securities Act of
1933, shall be measured from the Effective Date.

 

The Company agrees to deliver a true and accurate photocopy of the Board of
Directors' resolution(s) duly adopted by the Company's Board of Directors
authorizing and approving this Agreement, and the issuance of the Shares in
accordance with this Agreement.

 

Company agrees that it shall take no action to cause the Shares to become
canceled, voided or revoked, or the issuance thereof to be voided or terminated.

4)Allocation of Time. The Consultant hereby agrees to use its best efforts to
perform and discharge faithfully the responsibilities which may be assigned to
the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of the Company's
financial, public relations and communications activities, subject to compliance
with applicable state and federal securities laws and regulations.

 

The services to be provided by Consultant shall not be measured by the number of
hours devoted by Consultant's staff on a per day basis and Consultant and the
Company agree that Consultant shall perform the duties set forth in Section 2 of
this Agreement in a diligent and professional manner. The Parties acknowledge
and agree that a disproportionately large amount of the effort to be expended
and the costs to be incurred by the Consultant and the benefits to be received
by the Company are expected to occur within or shortly after the first three (3)
months from the commencement of the Term of this Agreement. It is expressly
understood that Consultant's performance of its duties hereunder will in no way
be measured by the price of the Company's common stock, nor the trading volume
of the Company's common stock.

 

The Parties acknowledge and agree that the services to be performed under this
Agreement are to be performed by Consultant and not by any individual staff
member of Consultant. At all times hereunder, the death, disability, or
incapacity of any member of Consultant's staff shall not be deemed a breach of
this Agreement.

 

5)Obligation for Expenses. Consultant agrees to pay for all of its routine
business expenses, such as phone, mailing, labor, etc. In the event of the need
for expenditures on extraordinary items, such as travel required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, print advertisements in publications, etc., the
Consultant will discuss those with the Company and gain its prior approval to
incur those expenses on behalf of the Company, and have it billed directly to
the Company

 

Consulting Agreement I Impact IR Inc. 154 West 40th Street, New York, NY 10018

 

 



 2 

 

 

 

6)Representations of Each of the Parties. The Company represents that: (1) it
has the requisite authority and power to enter into this Agreement; (2) this
Agreement and the obligations recited hereunder have been approved by the
Company's Board of Directors. In addition, the Company represents that Company,
and not Consultant, is responsible to perform any and all due diligence on such
lender, equity purchaser or acquisition candidate introduced to it by Consultant
under this Agreement, prior to Company receiving funds or closing on any
acquisition. However, Consultant shall undertake its best efforts to avoid the
introduction of any third-party which is known to Consultant to have had a prior
reputation or history of questionable, unethical, or illicit activities.

 

7)Assignment of Agreement & Assignment of Rights and Obligations. Consultant's
services under this contract are offered to Company only and may not be assigned
by the Company to any other person or entity with which Company merges or which
acquires the Company or substantially all of its assets. In the event of said
merger or acquisition, all compensation to Consultant herein under the schedules
set forth herein shall remain due and payable, and any compensation received by
the Consultant may be retained in the entirety by Consultant, all without any
reduction or pro-rating and shall be considered and remain fully paid and
non-assessable. Company shall assure that in the event of any merger,
acquisition, or similar change of form of entity that its successor entity shall
agree to complete all obligations to Consultant, including the provision and
transfer of all compensation herein, and the preservation of the value thereof
consistent with the rights granted to Consultant by the Company herein, and to
Shareholders.

 

8)Indemnification of Consultant and Consultant's Employees and Agents by the
Company. The Company hereby agrees to indemnify and hold Consultant and
Consultant's employees and agents (the "Indemnified Parties") harmless against
(i) any and all liabilities, obligations, losses, damages, claims, actions,
asserted against any one or more of the Indemnified Parties, based upon,
resulting from or arising out of any misstatement or omission of material fact
contained in one or more of the statements, representations, press releases,
announcements, reports, or filings made or prepared by the Company or its agents
and (ii) any cost or expense (including reasonable attorneys' fees and court
costs) incurred by the Indemnified Parties or any of them in connection with the
foregoing (including, without limitation, any cost or expense incurred by the
Indemnified Parties in enforcing their rights pursuant to this Section 9). No
demand or claim for indemnification under this Section 9 may be made after 11:59
p.m., East Coast Standard Time (EST), on the date five (5) years following the
last date at which services were rendered to the Company under this Agreement or
any extension thereof.

 

Obligation for Compliance with Securities Laws. The Parties agree that the
Company shall assume and remain at all times responsible for all information,
statements, and documents released or provided to Consultant and for compliance
with Regulation FD or any other provisions of the Securities Exchange Act of
1934 (the "1934 Act Obligations").

 

9)Arbitration. Any dispute or claim arising to or in any way related to this
Agreement shall be settled by arbitration in the State of New York. All
arbitration shall be conducted in accordance with the rules and regulations of
the American Arbitration Association ("AAA"). AAA shall designate an arbitrator
from an approved list of arbitrators following both parties' review and deletion
of those arbitrators on the approved list having a conflict of interest with
either party. Each party shall pay its own expenses associated with such
arbitration. A demand for arbitration shall be made within a reasonable time
after the claim, dispute or other matter has arisen and in no event, shall such
demand be made after the date when institution of legal or equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statutes of limitations. The decision of the arbitrators shall be
rendered within 60 days of submission of any claim or dispute, shall be in
writing and mailed to all the parties included in the arbitration. The decision
of the arbitrator shall be binding upon the parties and judgment in accordance
with that decision may be entered in any court having jurisdiction thereof.

 

 

Consulting Agreement I Impact IR Inc. 154 West 40th Street, New York, NY 10018

 



 3 

 

 

 



10)Attorney's Fees. In the event of a dispute between the parties concerning the
enforcement or interpretation of this Agreement, the prevailing party in such
dispute, whether by legal proceedings or otherwise, shall be reimbursed
immediately for the reasonably incurred attorneys' fees and other costs and
expenses by the other Parties to the dispute.

 

11)Power to Bind. A responsible officer of the Company has read and understands
the contents of this Agreement and is empowered and duly authorized on behalf of
the Company to execute it.

 

12)Confidentiality. The parties hereto agree that the terms of this Agreement
and all documents constituting parts of this transaction shall be kept strictly
confidential except to the extent necessary to protect the rights of the parties
hereto or to satisfy the Company's obligations under the Securities Exchange Act
of 1934 and the rules adopted by the Securities and Exchange Commission
hereunder.

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 



Kisses from Italy Inc. IMPACT IR INC.         By: /s/ Claudio Ferri By: /s/ Dahe
Zhang Claudio Ferri, Chief Executive Officer Dahe Zhang 80 SW 8th Street, Suite
2000 54 West 40th Street Miami, FL 33130 New York 10018 United States United
States

 

 

 



 4 

